DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
This application is a continuation of International Application No. PCT/CN2018/073335 filed on 1/19/2018.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/14/2020, 3/3/2021, and 12/8/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Drawings
The drawings are objected to because
In Fig. 5, S503, it is suggested to replace “An MCG and an SCG are configured for the UE based on the MCG and SCG corresponding to the MN, the SN and the SCG corresponding to the SN” with “An MCG and an SCG are configured for the UE based on the MCG and SCG corresponding to the MN,  to avoid any confusion and for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0083], it is suggested to replace “In S503, an MCG and an SCG are configured for the UE based on the MCG and SCG corresponding to the MN, the SN and the SCG corresponding to the SN” “In S503, an MCG and an SCG are configured for the UE based on the MCG and SCG corresponding to the MN,  to avoid any confusion and for clarity.
In paragraph [0086], it is suggested to replace “the operation that the MCG and SCG corresponding to the MN, the SN and the SCG corresponding to the SN” with “the operation that the MCG and SCG corresponding to the MN,  to avoid any confusion and for clarity.
In paragraph [0087], it is suggested to replace “the MCG and SCG corresponding to the MN, the SN and the SCG corresponding to the SN” with “the MCG and SCG corresponding to the MN,  to avoid any confusion and for clarity.
In paragraph [0105], it is suggested to replace “report the MCG corresponding to the MN, an SCG corresponding to the MN, the SN and the SCG corresponding to the SN to the MN” with “report the MCG corresponding to the MN, an SCG corresponding to the MN,  to avoid any confusion and for clarity.
Appropriate correction is required.

Claim Objections
Claims 6, 11, 17, and 20 are objected 
In claim 6 and claim 17, it is suggested to replace “when the determination criterion information in the measurement configuration information includes at least one cell list of which identifiers comprise a set node identifier, each cell identifier in the cell list comprises an identifier of the candidate node.” with  “when the determination criterion information in the measurement configuration information includes at least one cell list wherein identifiers in the cell list comprise a set node identifier, each cell identifier in the cell list comprises an identifier of the candidate node.” for clarity.
In claim 11, it is suggested to replace “reporting, to the MN, the MCG corresponding to the MN, an SCG corresponding to the MN, the SN and the SCG corresponding to the SN” with “reporting, to the MN, the MCG corresponding to the MN, an SCG corresponding to the MN,  to the MN” for clarity according to the disclosure of paragraph [0105].
In claim 20, it is suggested to replace “report, to the MN through the network interface, the MCG corresponding to the MN, an SCG corresponding to the MN, the SN and the SCG corresponding to the SN” with “report, to the MN through the network interface, the MCG corresponding to the MN, an SCG corresponding to the MN, to the MN” for clarity according to the disclosure of paragraph [0105].
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 15:
Claims 1 and 15 each recite a limitation of “the respective cell set corresponding to each node and the measurement result of each cell being used by a Master Node (MN) to configure a Master Cell Group (MCG) for the UE, and to determine a Secondary Cell Group (SCG) of a Secondary Node (SN) and configure the SCG of the SN for the UE” (lines 12-15 of claim 1; lines 14-17 of claim 15). However, this last limitation of the claim(s) is not a feature of the UE, but a feature of a Master Node (MN) as disclosed in para. [0043-0044] of the specification. Therefore, the last limitation of the claim should 

Claims 2-11 and 16-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 10, 11, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 6, 7, 10, and 17:
Claim 6 recites “under the condition that the UE supports single connectivity …, when the determination criterion information …, the node identifier information is a part of at least one cell identifier; under the condition that the UE supports dual connectivity …, when the determination criterion information …, and the identifier information of the candidate node is a part of a cell identifier; when the determination criterion information …, each cell identifier in the cell list comprises an identifier of the candidate node.” (Emphasis added).
The languages of the claim is not clear and it is difficult to understand what is being claimed. Also, it is unclear in what relationship “under the condition that the UE supports single connectivity …, when the determination criterion information …, the node identifier information is a part of at least one cell identifier;" (lines 1-5, condition A), “under the condition that the UE supports dual connectivity …,” (lines 6-7, condition B), “when the determination criterion information …, and the identifier information of the candidate node is a part of a cell identifier;” (lines 8-12, condition C), and “when the determination criterion information …, each cell identifier in the cell list comprises an identifier of the candidate node.” (lines 13-15, condition D) are associated one with another, because there is missing “and” or “or” between the above-mentioned conditional clauses (A, B, C, and D).
Claims 7, 10, and 17 are rejected due to similar reason applied to claim 6 discussed above.
Claim 11 is also rejected since it is directly or indirectly dependent upon the rejected claim, as set forth above.

Regarding claims 6, 11, 17, and 20:
Claims 6 and 17 each recite “when the determination criterion information in the measurement configuration information includes at least one cell list of which identifiers comprise a set node identifier, each cell identifier in the cell list comprises an identifier of the candidate node.” It is unclear what the claimed limitation(s) is. For examination purpose only, it is interpreted as “when the determination criterion information in the measurement configuration information wherein identifiers in the cell list comprise a set node identifier, each cell identifier in the cell list comprises an identifier of the candidate node.”
Claim 11 recites “reporting, to the MN, the MCG corresponding to the MN, an SCG corresponding to the MN, the SN and the SCG corresponding to the SN.” It is unclear what the claimed limitation(s) is. For examination purpose only, it is interpreted as “reporting, to the MN, the MCG corresponding to the MN, an SCG corresponding to the MN,  and the SCG corresponding to the SN to the MN” according to the disclosure of paragraph [0105].
Claim 20 recites “report, to the MN through the network interface, the MCG corresponding to the MN, an SCG corresponding to the MN, the SN and the SCG corresponding to the SN.” It is unclear what the claimed limitation(s) is. For examination purpose only, it is interpreted as “report, to the MN through the network interface, the MCG corresponding to the MN, an SCG corresponding to the MN,  and the SCG corresponding to the SN to the MN” according to the disclosure of paragraph [0105].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunden et al. (US 2017/0303151 A1, hereinafter Lunden).

Regarding claim 1:
Lunden teaches a method for secondary cell configuration, applied to User Equipment (UE) (see, Lunden: Fig. 6), the method comprising: 
receiving measurement configuration information, the measurement configuration information comprising: measurement frequency information, and determination criterion information configured to determine correspondences between nodes and cells (see, Lunden: Fig. 6, blocks 610 and 620, and para. [0026-0027] [0048], a UE receives measurement object and measurement reporting configuration from a network (i.e., eNB) and determines a designation of an inter-frequency carrier to MCG and SCG (i.e., cells) for MN and SN (i.e., nodes).); 
obtaining at least one measured cell through measurement according to the measurement frequency information (see, Lunden: Fig. 6, block 630, and para. [0028-0029] [0048], a UE measures the configured measurement objects indicated to be candidates for its MCG or SCG on the (inter-frequency) carrier corresponding to the determined parameters.); 
determining a respective cell set corresponding to each node and a measurement result of each cell based on an identifier of the at least one measured cell and the determination criterion information (see, Lunden: para. [0023] teach parameters by which measurements may be adapted include an identifier of the cell and determination criterion information such as timing for detection of cells, measurement duration, radio link monitoring related evaluation, etc. Para. [0031] [0032] teach wherein the UE determines one or more measurement objects for the measurement of interfrequency carriers, wherein a carrier to be measured is to be considered a candidate for the MCG or for the SCG and proceeds with measurement of channels in accordance with the configured measurement objects); and 
reporting the respective cell set corresponding to each node and the measurement result of each cell (see, Lunden: Fig. 6, block 640, and para. [0048], “the UE provides a measurement report to the network in accordance with the performed measurements” and para. [0031] [0051] teach wherein the eNB receives the measurement report associated with the user equipment’s MCG and/or SCG candidates), the respective cell set corresponding to each node and the measurement result of each cell being used by a Master Node (MN) to configure a Master Cell Group (MCG) for the UE, and to determine a Secondary Cell Group (SCG) of a Secondary Node (SN) and configure the SCG of the SN for the UE (see, Lunden: para. [0031] [0051] teach wherein the eNB receives the measurement report associated with the user equipment’s MCG and/or SCG candidates, which implies that the eNB would use the measurement results to configure MCG and/or SCG of the UE.).

Regarding claim 15:
	Claim 15 is redirected towards a User Equipment (UE) (see, Lunden: Fig. 5, wireless apparatus 500), comprising a processor (Processor 505), a network interface (Transceiver 503), and a memory (Memory 504) for storing computer program instructions that, when executed by the processor, cause the processor to perform the method of claim 1. Therefore, claim 15 is rejected under similar rationale to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Xu et al. (US 2016/0373975 A1, hereinafter Xu).

Regarding claim 12: 
	Lunden teaches a method for secondary cell configuration, applied to a source Master Node (MN) (see, Lunden: Fig. 1, MeNB 102 and para. [0031]), the method comprising: 
(see, Lunden: Para. [0031] teaches wherein the MeNB configures the UE with measurement objects for the measurement of interfrequency carriers, wherein the measurement objects designates whether a carrier to be measured is to be considered a candidate for the MCG or for the SCG. Para. [0026], “The eNB then informs the UE of the MCG/SCG designation of at least one (interfrequency) carrier for the purpose of measurement.”); 
receiving a respective cell set corresponding to each node and a measurement result of each cell, which are reported by the UE according to the measurement frequency information and the determination criterion information (see, Lunden: Para. [0048] teaches wherein “the UE provides a measurement report to the network in accordance with the performed measurements”, thereby received by the MN.).
Lunden does not explicitly teach wherein transmitting the respective cell set corresponding to each node, the measurement result of each cell and configuration indication information to a target MN, the configuration indication information being configured to instruct the target MN to configure a Master Cell Group (MCG) for the UE and configure a Secondary Cell Group (SCG) for the UE based on the respective cell set corresponding to each node and the measurement result of each cell.
Xu teaches wherein transmitting the respective cell set corresponding to each node, the measurement result of each cell and configuration indication information to a target MN, the configuration indication information being configured to instruct the target MN to configure a Master Cell Group (MCG) for the UE and configure a Secondary Cell Group (SCG) for the UE based on the respective cell set corresponding to each node and the measurement result of each cell (see, Xu: Fig. 6 and para. [0099-0101] teach wherein the source MeNB sends a handover request message to a target MeNB including all UE information stored at the source MeNB and UE measurement report in order for the target MeNB to configure MCG and SCG bearers. Para. [0099] “a source MeNB sends a handover request message to a target MeNB. The message carries information of … an identifier of the bearer, QoS information of the bearer, UE measurement report, UE capability information, …, all UE information stored at the source MeNB” and para. [0101] “according to the handover request message, the target MeNB determines to continue using the source SeNB as the target SeNB.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden with the teachings of Xu in order to reduce the reconfiguration of the bearer for the UE, avoid releasing the bearer by error, and improve the system throughput and the data rate of transmission (see, Xu: Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Xu further in view of Xu et al. (US 2015/0358866 A1, hereinafter Park)

Regarding claim 13:
As discussed above, Lunden in view of Xu teaches all limitations in claim 12.
	Lunden in view of Xu does not explicitly teach wherein transmitting a reporting rule to the UE, the reporting rule being configured to instruct the UE to, responsive to detecting that the reporting rule is met, trigger reporting of the respective cell set corresponding to each node and the measurement result of each cell.
In the same field of endeavor, Park teaches wherein transmitting a reporting rule to the UE, the reporting rule being configured to instruct the UE to, responsive to detecting that the reporting rule is met, trigger reporting of the respective cell set corresponding to each node and the measurement result of each cell (see, Park: Fig. 8 and para. [0137]. Park teaches wherein a base station transmits a measurement configuration information including a reporting rule to the UE wherein the UE reports the measurement result when the reporting condition is met. Para. [0137], “A UE receives measurement configuration information from a BS (step S810). A message including the measurement configuration information is referred to as a measurement configuration message. The UE performs measurement based on the measurement configuration information (step S820). If a measurement result satisfies a reporting condition included in the measurement configuration information, the UE reports the measurement result to the BS (step S830). A message including the measurement result is referred to as a measurement report message.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Xu with the teachings of Park in order for a mobile communication system to support mobility of a UE and to provide information which can be helpful for a network operation of a service provider (see, Park: para. [0130-0131]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Xu further in view of Siomina (US 2013/0303199 A1, hereinafter Siomina).

Regarding claim 14:
As discussed above, Lunden in view of Xu teaches all limitations in claim 12.
	Lunden in view of Xu does not explicitly teach wherein transmitting measurement indication information to the UE, the measurement indication information being configured to instruct the UE to acquire an identifier of a measured cell through measuring a System Information Block (SIB) in a broadcast channel.
 Siomina teaches wherein transmitting measurement indication information to the UE, the measurement indication information being configured to instruct the UE to acquire an identifier of a measured cell through measuring a System Information Block (SIB) in a broadcast channel (See, Siomina: Para. [0140]. Siomina teaches wherein the serving cell requests the UE to acquire the cell global identifier (CGI) of the target cell (i.e., a measured cell) by reading a part of the SI including the relevant SIB. Para. [0140], “In E-UTRAN, the serving cell can request the UE 220 to acquire the cell global identifier (CGI), which uniquely identifies a cell, of the target cell. To acquire the CGI of the target cell, the UE 220 has to read at least part of the SI, including the MIB and the relevant SIB (e.g., in case of inter-RAT UTRAN, the UE 220 reads the MIB and the SIB3 of the target UTRAN cell to acquire its CGI). The reading of the SI for the acquisition of CGI is carried out during autonomous measurement gaps which are autonomously created by the UE 220.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Xu with the teachings of Siomina in order to determine positioning of the wireless device based on a radio signal measurement (see, Siomina: Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Ryoo et al. (US 2018/0192426 A1, hereinafter Ryoo).
	
Regarding claim 2:
As discussed above, Lunden teaches all limitations in claim 1.
Lunden does not explicitly teach wherein the determination criterion information configured to determine the correspondences between the nodes and the cells comprises: set node identifier information, or at least one cell list of which identifiers comprise a set node identifier.
In the same field of endeavor, Ryoo teaches wherein the determination criterion information configured to determine the correspondences between the nodes and the cells comprises: set node identifier information, or at least one cell list of which identifiers comprise a set node identifier (see, Ryoo: para. [0295] teaches wherein the RRC connection reconfiguration message include a measurement configuration, a report configuration, and a neighbor cell list and the measurement report includes a signal strength of a serving cell, signal strength of neighbor cells, E-URAN cell global identifiers (ECGI), tracking area identities, and physical cell identifiers (PCI).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lunden with the teachings of Ryoo in order for the UE to report to the eNB measurements reports associated to locally unique physical cell identifiers (e.g., PCIs) (see, Ryoo: para. [0295]). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde et al. (US 2016/0338039 A1, hereinafter Van der Velde).

Regarding claim 3: 
As discussed above, Lunden teaches all limitations in claim 1.
	Lunden does not explicitly teach wherein under the condition that the UE supports single connectivity when being connected to a source MN and supports dual connectivity after being handed over to a target MN, or under the condition that the UE supports dual connectivity when being connected to the source MN and keeps supporting dual connectivity after being handed over to the target MN, receiving the measurement configuration information comprises: receiving the measurement configuration information from the source MN.
	In the same field of endeavor, Van der Velde teaches wherein under the condition that the UE supports single connectivity when being connected to a source MN and supports dual connectivity after being handed over to a target MN, or under the condition that the UE supports dual connectivity when being connected to the source MN and keeps supporting dual connectivity after being handed over to the target MN, receiving the measurement configuration information comprises: receiving the measurement configuration information from the source MN (see, Van der Velde: para. [0016] teaches that because the RRC layer is only sitting in the master base station, the master eNB (MeNB) is responsible for radio resource management and associated measurement configuration both for the MCG cell and SCG cell. Accordingly, it is obvious to one of ordinary skill in the art that the source master base station (e.g., source MN) is responsible for transmitting the measurement configuration information to the UE regardless whether the UE is handing over from a single connectivity to a dual connectivity or from a dual connectivity to another dual connectivity.).a
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lunden with the teachings of Van der Velde in order for the UE to receive radio resource management and associated measurement configuration for both the MCG cells and the SCG cells from the current (i.e., source) master base station (see, Van der Velde: para. [0016]). 

Regarding claim 16:
	Claim 16 is directed towards the UE of claim 15 further configured to perform the method of claim 3. Therefore, claim 16 is rejected under similar rationale to claim 3.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde further in view of Park further in view of Mitsui et al. (US 2018/0035339 A1, hereinafter Mitsui).

Regarding claim 4:
Lunden in view of Van der Velde teaches all limitations in claim 3.
	Lunden in view of Van der Velde does not explicitly teach wherein receiving a reporting rule transmitted by the source MN; and responsive to detecting that the reporting rule is met, triggering the reporting of the respective cell set corresponding to each node and the measurement result of each cell to the target MN.
In the same field of endeavor, Park teaches receiving a reporting rule transmitted by the source MN; and responsive to detecting that the reporting rule is met, triggering the reporting of the respective cell set corresponding to each node and the measurement result of each cell (see, Park: Fig. 8 and para. [0137]. Park teaches wherein a UE receives a measurement configuration information including a reporting rule wherein the UE reports the measurement result when the reporting condition is met. Para. [0137], “A UE receives measurement configuration information from a BS (step S810). A message including the measurement configuration information is referred to as a measurement configuration message. The UE performs measurement based on the measurement configuration information (step S820). If a measurement result satisfies a reporting condition included in the measurement configuration information, the UE reports the measurement result to the BS (step S830). A message including the measurement result is referred to as a measurement report message.” In a dual connectivity scenario, it is obvious to one of ordinary skill in the art that the source MN (e.g., master base station of Van de Velde, as discussed above) is responsible for radio resource management and associated measurement configuration and thereby the UE receives the reporting rule transmitted by the source MN.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde with the teachings of Park in order for a mobile communication system to support mobility of a UE and to provide information which can be helpful for a network operation of a service provider (see, Park: para. [0130-0131]).
	Lunden in view of Van der Velde and Park does not explicitly teach wherein reporting measurement results to the target MN.
In the same field of endeavor, Mitsui teaches wherein reporting measurement results to the target MN (see, Mitsui: para. [0327] teaches wherein the measurement report is given to the target base station through a handover request.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde and Park with the teachings of Mitsui in order to perform direct forwarding in a case in which there is the X2 interface for all base stations (e.g., eNB’s) to which the cells included in the measurement report belong (see, Mitsui: para. [0327]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde further in view of Siomina.

Regarding claim 5:
As discussed above, Lunden in view of Van der Velde teaches all limitations in claim 3.
Lunden in view of Van der Velde does not explicitly teach wherein receiving measurement indication information transmitted by the source MN; and acquiring the identifier of the at least one measured cell through measuring a System Information Block (SIB) in a broadcast channel based on the measurement indication information.
In the same field of endeavor, Siomina teaches wherein receiving measurement indication information transmitted by the serving cell (e.g., source MN); and acquiring the identifier of the at least one measured cell through measuring a System Information Block (SIB) in a broadcast channel based on the measurement indication information (See, Siomina: Para. [0140]. Siomina teaches wherein the serving cell requests the UE to acquire the cell global identifier (CGI) of the target cell (i.e., a measured cell) by reading a part of the SI including the relevant SIB. Para. [0140], “In E-UTRAN, the serving cell can request the UE 220 to acquire the cell global identifier (CGI), which uniquely identifies a cell, of the target cell. To acquire the CGI of the target cell, the UE 220 has to read at least part of the SI, including the MIB and the relevant SIB (e.g., in case of inter-RAT UTRAN, the UE 220 reads the MIB and the SIB3 of the target UTRAN cell to acquire its CGI). The reading of the SI for the acquisition of CGI is carried out during autonomous measurement gaps which are autonomously created by the UE 220.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde with the teachings of Siomina in order to determine positioning of the wireless device based on a radio signal measurement (see, Siomina: Abstract).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde further in view of Baek et al. (US 2015/0326371 A1, hereinafter Baek).

Regarding claim 6:
As discussed above, Lunden in view of Van der Velde teaches all limitations in claim 3.
	Lunden in view of Van der Velde does not explicitly teach wherein under the condition that the UE supports single connectivity when being connected to the source MN and supports dual connectivity after being handed over to the target MN, when the determination criterion information in the measurement configuration information comprises set node identifier information, the node identifier information is a part of at least one cell identifier; under the condition that the UE supports dual connectivity when being connected to the source MN 
In the same field of endeavor, Baek teaches wherein under the condition that the UE supports single connectivity when being connected to the source MN and supports dual connectivity after being handed over to the target MN, when the determination criterion information in the measurement configuration information comprises set node identifier information, the node identifier information is a part of at least one cell identifier (see, Baek: Abstract and para. [0095] teaches wherein the measurement configuration message sent from MeNB to the UE includes the instruction of the acquisition of the ECGI, that is, the PCI (physical Cell Identifier) of a cell.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde with the teachings of Baek in order to receive system (see, Baek: Abstract and para. [0053]).

Regarding claim 17:
	Claim 17 is directed towards the UE of claim 16 further configured to perform the method of claim 6. Therefore, claim 17 is rejected under similar rationale to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde further in view of Baek further in view of Mitsui.

Regarding claim 7:

As discussed above, Lunden in view of Van der Velde and Baek teaches all limitations in claim 6.
	Lunden in view of Van der Velde and Baek does not explicitly teach wherein reporting the respective cell set corresponding to each node and the measurement result of each cell comprises: under the condition that the UE supports single connectivity when being connected to the source MN and supports dual connectivity after being handed over to the target MN, reporting the respective cell set corresponding to each node and the measurement result of each cell to the target MN through signaling related to a handover procedure; under the condition that the UE supports dual connectivity when being connected 
In the same field of endeavor, Mitsui teaches wherein under the condition that the UE supports dual connectivity when being connected to the source MN and keeps supporting dual connectivity after being handed over to the target MN, reporting the respective cell set corresponding to each candidate node and the measurement result of each cell through signaling of a handover procedure (see, Mitsui: Abstract and para. [0327] teaches wherein the measurement report is given to the target base station through a handover request.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde and Baek with the teachings of Mitsui in order to perform direct forwarding in a case in which there is the X2 interface for all base stations (e.g., eNB’s) to which the cells included in the measurement report belong (see, Mitsui: para. [0327]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Van der Velde further in view of Mitsui.

Regarding claim 8:
Lunden in view of Van der Velde teaches all limitations in claim 3.
	Lunden in view of Van der Velde does not explicitly teach wherein under the condition that the UE supports dual connectivity when being connected to the source MN and keeps supporting dual connectivity after being handed over to the target MN, detecting at least one secondary cell of the source MN, and reporting a secondary cell, which is capable of serving as a secondary cell of a target SN, among the at least one secondary cell of the source MN to the target MN.
	In the same field of endeavor, Mitsui teaches wherein under the condition that the UE supports dual connectivity when being connected to the source MN and keeps supporting dual connectivity after being handed over to the target MN, detecting at least one secondary cell of the source MN, and reporting a secondary cell, which is capable of serving as a secondary cell of a target SN, among the at least one secondary cell of the source MN to the target MN (see, Mitsui: para. [0090] teaches wherein the UE transmits a measurement report including measurement results for signals transmitted from a plurality of eNB’s (e.g., S-MeNB, T-MeNB, SeNB, eNB, etc) which includes a secondary cell of the source MN (e.g., S-MeNB). Para. [0092-0093] teaches wherein the target MN (e.g., T-MeNB determines whether or not it is necessary to change the SeNB on the basis of predetermined information. Para. [0192] teaches wherein the handover of the UE is performed from the S-MeNB to the T-MeNB without change the SeNB connected to the UE. Para. [0327] teaches wherein the measurement report is given to the target base station through a handover request.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Van der Velde with the teachings of Mitsui in order to perform direct forwarding in a case in which there is the X2 interface for all base stations (e.g., eNB’s) to which the cells included in the measurement report belong (see, Mitsui: para. [0327]).

Regarding claim 18:
	Claim 18 is directed towards the UE of claim 16 further configured to perform the method of claim 8. Therefore, claim 18 is rejected under similar rationale to claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Makharia et al. (US 2014/0038607 A1, hereinafter Makharia) further in view of Tamura et al. (US 2013/0315075 A1, hereinafter Tamura).

Regarding claim 9:
As discussed above, Lunden teaches all limitations in claim 1.
Lunden does not explicitly teach wherein under the condition that the UE is in an idle state and expects to be in dual connectivity mechanism with the MN after being changed to a connected state, the method further comprising: 
In the same field of endeavor, Makharia teaches wherein entering the connected state before receiving the measurement configuration information (see, Makharia: Abstract and Claim 20 teach wherein the UE in the idle mode to transition from the idle mode to a connected mode in order to modify/update neighboring cell search and measurement configuration of the UE.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden with the teachings of Makharia to transition the UE from the idle state to a connected state in order for the UE to be able to receive an update to the measurement configuration information (see, Makharia: Abstract and Claim 20).
Lunden in view of Makharia does not explicitly teach wherein returning to the idle state after receiving the measurement configuration information.
In the same field of endeavor, Tamura teaches wherein returning to the idle state after receiving the measurement configuration information (see, Tamura: para. [0209] teaches wherein a measurement configuration is received in a connected state and then the terminal transitions from the connected state to the idle state.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in Makharia with the teachings of Tamura in order to reduce the power consumption and the interference (see, Tamura: Abstract and para. [0001] [0012]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunden in view of Makharia further in view of Tamura further in view of Li (US 2016/0029265 A1, hereinafter Li).

Regarding claim 10:
As discussed above, Lunden in view of Makharia and Tamura teaches all limitations in claim 9.
	Lunden in view of Makharia and Tamura does not explicitly teach wherein when the determination criterion information in the measurement configuration information comprises set node identifier information, the node identifier information comprises an identifier of the MN and identifier information of the SN capable of performing configuration of dual connectivity together with the MN; when the determination criterion information in the measurement configuration information comprises at least one cell list of which identifiers comprise a set node identifier, the at least one cell list comprises a cell list of which identifiers comprise an identifier of the MN and a cell list of which identifiers comprise an identifier of the SN.
Li teaches wherein when the determination criterion information in the measurement configuration information comprises set node identifier information, (see, Li: Fig. 3 and para. [0051] teach wherein the UE receives measurement configuration including information regarding the list of the potential secondary component carriers and the potential secondary serving cell identifiers corresponding to a threshold value.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lunden in view of Makharia and Tamura with the teachings of Li in order to support dual connectivity for increased data rate and mobility control (see, Li: Abstract and para. [0015]).

Regarding claim 19:
	Claim 19 is directed towards the UE of claim 15 further configured to perform the method of claim 10. Therefore, claim 19 is rejected under similar rationale to claim 10.

Regarding claim 11:
As discussed above, Lunden in view of Makharia, Tamura, and Li teaches all limitations in claim 10.
	Lunden further teaches wherein reporting the respective cell set corresponding to each node and the measurement result of each cell comprises: reporting, to the MN, the MCG corresponding to the MN, an SCG corresponding (see, Lunden: para. [0026] [0048] teach wherein the UE performs measurement on MCG and SCG according to the measurement object and reporting configuration and provides reports to the network in accordance with the performed measurements. It is implied in the teaching of Lunden that the MN receives the reporting from the UE.).

Regarding claim 20:
	Claim 20 is directed towards the UE of claim 19 further configured to perform the method of claim 11. Therefore, claim 20 is rejected under similar rationale to claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471